Citation Nr: 1604411	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased evaluation in excess of 20 percent for degenerative joint disease (DJD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1972.  He died in May 2014.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Board hearing before the undersigned in April 2012.  (He attended a prior Board hearing in March 2009, but the individual who conducted that hearing is no longer employed by the Board.)

The Board remanded the appeal in September 2012 for further development.  The Board dismissed the appeal in August 2014, in light of the Veteran's death.

The Veteran's surviving spouse requested to be a substitute claimant for the claims that remained pending at the time of his death for the purpose of seeing the claims to completion.  The RO notified the appellant in December 2015 that she was approved as a valid substitute claimant for the Veteran as to the issues of increased ratings for degenerative disc disease and bilateral hearing loss.  See 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was consistently manifested by Level I hearing loss in both the right and left ears.

2.  The Veteran's lumbosacral spine degenerative joint disease was manifested by forward flexion functionally limited to no less than 40 degrees, but not by ankylosis, by incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a 12 month period, or by associated neurologic impairment that has not already been separately rated.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings, In General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Bilateral Hearing Loss

In the November 2007 decision on appeal, the Veteran was granted a noncompensable rating for bilateral hearing loss.  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's hearing loss is rated using 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2015).

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for bilateral hearing loss is not warranted.  

On VA audiological evaluation in October 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
30
35
45
38
LEFT
35
30
30
40
34

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

On VA audiological evaluation in August 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
35
40
34
LEFT
30
30
30
35
31

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

On VA audiological evaluation in April 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
30
40
34
LEFT
35
30
30
40
34

Speech audiometry revealed speech recognition ability of 94 percent in both ears.

On VA audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
45
55
41
LEFT
40
35
40
45
40

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner noted that the hearing loss impacted on the ordinary conditions of daily life, in that the Veteran's greatest difficulty was hearing his spouse when she attempted to talk to him from another room.  

During his March 2009 Board hearing, the Veteran testified as to hearing problems and the need for hearing aids.  His testimony in April 2012 was similar in all respects.

Applying the results of the October 2007, August 2008, April 2010 and October 2012 examinations to Table VI of 38 C.F.R. § 4.85 results, in each instance, in the assignment of a level I hearing loss for both the right and the left ears (that is, less than 42 average puretone decibel loss, with at least 92 percent speech discrimination).  Applying those results to Table VII of 38 C.F.R. § 4.85 results in a noncompensable evaluation pursuant to DC 6100.  The Board notes that on no examination did the Veteran demonstrate an exceptional pattern of hearing loss which would warrant application of Table VIA.

In sum, on each VA examination of record, the Veteran demonstrated a noncompensable level of hearing loss.  Consequently, the preponderance of the evidence is against a compensable rating for bilateral hearing loss for any period involved in this appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3.


Lumbosacral Spine Degenerative Joint Disease

The Veteran's service-connected degenerative joint disease of the lumbar spine was evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  The Board observes that the Veteran was already evaluated and rated for objective neurologic abnormalities, in that he received a separate evaluation for radiculopathy affecting the right lower extremity, the evaluation of which is not on appeal.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  

After a full review of the record, and as discussed below, the Board concludes that a rating greater than 20 percent for degenerative joint disease of the lumbar spine is not warranted.  

The Veteran underwent a VA examination in August 2007, at which time he reported experiencing daily low back pain and two or three episodes of incapacitating back pain in the last twelve months.  The examiner noted that the Veteran's back disability limited his work activities due to restricted lifting abilities and in his daily living he no longer went shopping.  He suffered flare-ups as often as two to three times per year, which were noted to last for one to two weeks and were characterized by increased pain and the need to see his chiropractor.  He did use an electric cart on an as-needed basis and used a cane regularly.  On physical examination, flexion was to 40 degrees and extension was to 5 degrees.  All motion appeared to be "exquisitely painful" according to the examiner.  Lateral flexion was to 10 degrees and lateral rotation was to 5 degrees.  The Veteran was unable to perform repetitive use testing.  His gait was "markedly limited requiring a cane or bracing himself."  The examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.

On VA examination in July 2008, the Veteran reported experiencing increased pain and discomfort that also resulted in decreased activity levels since the last examination.  The examiner noted that the Veteran's back pain affected his ability to walk, but that there were no incapacitating episodes when a physician prescribed bedrest.  He also had epidural injections, but they "were not very successful and did not help relieve his pain."  Physical examination revealed the following range of motion test results: flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees, rotation to 10 degrees, all with "end-of-range pain."  His gait was noted to be slowed and antalgic, and he walked with a cane.  There were no spasms, but there was diffuse lumbar tenderness.  The examiner continued the diagnoses for degenerative joint disease and degenerative disc disease of the lumbar spine.

The Veteran received another VA examination in April 2010.  He continued to endorse constant sharp pain in his lower back and severe flare-ups approximately twice a week with each instance lasting a few days.  He also had severe numbness, tingling, and stiffness.  He said that any strenuous activity would cause severe back pain and he would have to "lay around for a couple of days, unable to hardly walk during this time."  He also stated that he was on bedrest, but that it was not prescribed by a doctor.  The examiner noted that the Veteran used a cane for mobility when he was not already using a motorized scooter.  The Veteran was found to only be able to walk approximately one block before resorting to use of a motorized scooter.

Physical examination revealed a mildly kyphotic posture, but no obvious deformity of the spine.  Range of motion testing showed flexion to 45 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, all with pain.  The Veteran was not able to perform lateral rotation to the left or right.  Repetitive testing did not change the range of motion results.  There was no weakness, instability, incoordination or balance problems.  There were "objective signs of pain with grimaces and grunts."  The examiner diagnosed degenerative disc disease of the lumbar spine.

On VA examination in September 2012, the Veteran endorsed increased pain and stiffness.  His initial range of motion testing revealed the following: forward flexion to 70 degrees, with pain at 50 degrees; extension to 20 degrees, with pain at 10 degrees; bilateral lateral flexion to 20 degrees, with pain at 10 degrees; bilateral lateral rotation to 20 degrees, with pain at 10 degrees.  Repetitive testing did not result in any additional limitations.  Functional loss and impairment included less movement than normal and pain on movement.  The examiner also cited the Veteran's weight as another factor that contributed to additional limitation in range of motion.  There was no localized tenderness or pain to palpation.  There was guarding or muscle spasm that was severe enough to result in an abnormal gait.  Muscle strength testing was normal and there was no muscle atrophy.  Knee reflex testing was normal, but the ankles were both hypoactive.  Straight leg raise testing was normal.  The Veteran did not have Intervertebral Disc Syndrome (IVDS) of the thoracolumbar spine.  He regularly used a wheelchair, cane, or power chair as an assistive device.  Imaging studies revealed degenerative arthritis of the thoracolumbar spine.  The examiner reported that the Veteran's spine disability impacted his ability to work because he had not worked since the year 2000.


The Veteran first testified at a Board hearing in March 2009.  He testified as to an increase in his lumbosacral spine disability due to limited range of motion and a decrease in work and daily activities due to back pain.  He testified again before the Board in April 2012, and reported a further worsening of his spine symptoms.

VA treatment records document the Veteran's low back pain and prescriptions for medication.  

Considering the evidence of record, there is no basis for an increased disability rating for the Veteran's service-connected disability.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence shows that the Veteran's forward flexion was consistently at least to 40 degrees, even with consideration of his reports of pain and other factors.  In short, the Veteran's forward flexion was not functionally limited to less than 40 degrees.  Moreover, the evidence clearly showed that the Veteran's spine was not ankylosed.

Nor do the examination reports show that the Veteran experienced incapacitating episodes of intervertebral disc syndrome that required physician-prescribed rest during any 12-month period.  In fact, the September 2012 VA examiner concluded that the Veteran did not have intervertebral disc syndrome.  In addition, other than the right leg radiculopathy for which a separate rating is already in effect (and which is not on appeal), the record does not establish the presence of any objective neurologic abnormality which can be separately evaluation. 

In sum, the evidence of record shows that the Veteran was able to forward flex his thoracolumbar spine to at least 40 degrees, that the spine was not ankylosed, that he did not experience incapacitating episodes requiring physician-prescribed bed rest, and that he did not have any associated neurologic abnormalities for which service connection was not already in effect.  Given the foregoing, the Board concludes that the Veteran's degenerative joint disease of the lumbosacral spine has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether the schedular criteria are somehow inadequate and thus, whether referral for an "extraschedular rating" is warranted for his service-connected bilateral hearing loss and degenerative joint disease of the lumbosacral spine.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bilateral hearing loss above, reasonably describe and assess the Veteran's disability level and symptomatology.  With regard to hearing loss, a fully compliant VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the most recent VA examination report specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  The primary difficulty was the Veteran's difficulty in hearing his spouse from another room.  In other words, the primary effect of his hearing loss was a loss of hearing.  The Board finds that although the rating criteria for hearing loss are stated in terms of puretone average decibel loss and speech discrimination scores, those measures determine the severity of any decreased auditory acuity, and consequently encompass the Veteran's account of his hearing loss symptoms.
 
For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbosacral spine disability.  The schedular rating criteria used to rate the Veteran's service-connected lumbar spine disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion; thus, the demonstrated manifestations specifically associated with his service-connected degenerative joint disease of the lumbosacral spine - namely pain and limitation of motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the appellant is claiming that the Veteran was rendered unemployable by virtue of his bilateral hearing loss or spine disability.  Accordingly, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki; thus, no discussion or remand of such a claim in warranted.  22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This appeal arises, in part, from an appeal of the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement).  For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in July 2007.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.  As the appellant stands in as a substitute party for the Veteran following his death, the notice that was provided to him during his lifetime sufficiently satisfies the duty to assist.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in August 2007, October 2007, July 2008, August 2008, April 2010, September 2012, and October 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the appellant in the development of this claim have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

An increased evaluation in excess of 20 percent for degenerative joint disease (DJD) of the lumbosacral spine is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


